Exhibit 10.48

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT is dated February     , 2006 (this “Agreement”),
between the undersigned (“Purchaser”) and Hollis-Eden Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), whereby the parties agree as follows:

 

The Purchaser shall buy and the Company agrees to sell the number of shares of
the Company’s Common Stock set forth on the Purchaser’s signature pages hereto
next to the heading “Shares” (“Shares”) at a price of $6.50 per share for a
total subscription amount equal to the amount set forth on the Purchaser’s
signature pages hereto next to the heading “Subscription Amount”. The Purchaser
shall also receive a warrant, in the form of Exhibit A attached hereto, to
purchase up to a number of shares of the Company’s Common Stock (the “Warrant
Shares”) equal to 20% of the Shares, at an exercise price equal to $8.75 per
share and with a term of exercise equal to four years (the “Warrant”). The
Shares, the Warrant and the Warrant Shares (collectively, the “Securities”) have
been registered on a registration statement on Form S-3, File No. 333-126458
(the “Registration Statement”), which has been declared effective by the
Securities and Exchange Commission (“SEC”), and remains effective as of the date
hereof. A final Prospectus Supplement will be delivered as required by law. The
Shares, Warrant and Warrant Shares are free of restrictive legends and are free
of any resale restrictions.

 

ARTICLE I.

PURCHASER REPRESENTATIONS AND WARRANTIES

 

The Purchaser hereby represents and warrants as of the date hereof and as of the
date hereof to the Company as follows:

 

(a) The Purchaser is a corporation or other legal entity duly organized, validly
existing and in good standing under the jurisdiction of its incorporation.

 

(b) The Purchaser has the requisite corporate (or other entity) power and
authority to enter into and perform this Agreement and to purchase the Shares in
accordance with the terms hereof. The purchase by the Purchaser of the
Securities hereunder has been duly authorized by all necessary action on the
part of the Purchaser.

 

(c) In making its investment decision in this offering, the Purchaser and its
advisors, if any, have relied solely on the Company’s public filings as filed
with the SEC.

 

(d) The Purchaser is purchasing the Shares and Warrant for its own account as
principal, and not with a view towards distribution of such securities.

 

(e) The Purchaser is not a registered broker-dealer.



--------------------------------------------------------------------------------

(f) Other than the transaction contemplated hereunder, the Purchaser has not
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with the Purchaser, executed any disposition, including “short
sales” as defined in Rule 200 of Regulation SHO under the 1934 Act (the “Short
Sales”) (but not including the location and/or reservation of borrowable shares
of Common Stock), in the securities of the Company during the period commencing
from the earlier of the time that the Purchaser first received a term sheet from
the Company or any other Person setting forth the material terms of the
transactions contemplated hereunder or the time the Purchaser otherwise first
became aware of the proposed transactions contemplated hereunder until the date
hereof (“Discussion Time”). Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of the Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of the Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement. Other than to other Persons
party to this Agreement, the Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

 

ARTICLE II.

WIRE INSTRUCTIONS

 

The Purchaser shall wire the purchase amount to the Company to the account set
forth below.

 

Company Wire Transfer Instructions:

 

City National Bank

4275 Executive Square, Suite 101

La Jolla, CA 92037

ABA: 122016066

Account: 027-359132

Beneficiary: Hollis-Eden Pharmaceuticals

 

The Company shall cause its transfer agent to transmit the Shares electronically
to the Purchaser by crediting the account set forth below through the Deposit
Withdrawal Agent Commission system and shall deliver the Warrant to the
Purchaser within 3 business days of receipt of the funds. The Purchaser’s DWAC
Instructions are as set forth on the Purchaser’s signature pages attached hereto
under the heading “DWAC Instructions”.

 

2



--------------------------------------------------------------------------------

ARTICLE III.

COMPANY REPRESENTATIONS AND WARRANTIES

 

The Company hereby makes the following representations and warranties,
agreements and covenants to and with the Purchaser:

 

(a) Authorization; Enforcement; No Conflicts. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further consent or action is
required by the Company, its Board of Directors or its stockholders. Each of the
Transaction Documents has been (or upon delivery will be) duly executed by the
Company and is, or when delivered in accordance with the terms hereof, will
constitute, the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as enforceability may be
limited by applicable (i) bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally, or (ii) laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies. The execution, delivery and performance of the Transaction Documents
by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not: (i) conflict with or
violate any provision of the Company’s certificate of incorporation, bylaws or
other organizational or charter documents as of the date of execution of this
Agreement, or (ii) subject to obtaining the Required Approvals (as defined
below), conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, or (iii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not, individually or in the aggregate: (i) adversely affect
the legality, validity or enforceability of this Agreement, the Warrant, and any
other documents or agreements executed in connection with the transactions
contemplated hereunder (the “Transaction Documents”), (ii) have or result in a
material adverse effect on the results of operations, assets, business
operations or financial condition of the Company, taken as a whole, or
(iii) adversely impair the Company’s ability to perform fully on a timely basis
its obligations under any of the Transaction Documents (any of (i), (ii) or
(iii), a “Material Adverse Effect”).

 

(b) Filings, Consents and Approvals; Issuance of Securities. The Company is not
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state,

 

3



--------------------------------------------------------------------------------

local or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) the filings of a Form 8-K disclosing the transaction contemplated
hereby, (ii) the filing with the SEC of the prospectus supplement required by
the Registration Statement pursuant to Rule 424(b) under the Securities Act of
1933 Act, as amended (the “1933 Act”) (the “Prospectus Supplement”)
supplementing the base prospectus forming part of the Registration Statement
(the “Prospectus”), (iii) the application(s) to The Nasdaq National Market (the
“Principal Market”) for the listing of the Purchased Shares and the Warrant
Shares for trading thereon in the time and manner required thereby, and
(iv) applicable Blue Sky filings (collectively, the “Required Approvals”).
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind. The Securities that are being purchased hereunder are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens. The Company has reserved from its
duly authorized capital stock a sufficient number of Warrant Shares to enable it
to comply with its exercise obligations under the Warrants. The issuance by the
Company of the Securities has been registered under the 1933 Act and all of the
Securities are freely transferable and tradable by the Purchaser without
restriction. The Shares and Warrants are being issued pursuant to the
Registration Statement and the issuance of the Shares, the Warrants and the
Warrant Shares has been registered by the Company under the 1933 Act. The
Registration Statement is effective and available for the issuance of the
Securities thereunder and the Company has not received any notice that the SEC
has issued or intends to issue a stop-order with respect to the Registration
Statement or that the SEC otherwise has suspended or withdrawn the effectiveness
of the Registration Statement, either temporarily or permanently, or has
threatened in writing to do so. The “Plan of Distribution” section under the
Registration Statement permits the issuance and sale of the Securities hereunder
and under the Warrants. Upon receipt of the Securities, the Purchaser will have
good and marketable title to such Securities and the Shares and, so long as the
Company’s common stock remains listed on the Principal Market and the
Registration Statement is effective and no stop-order has been issued with
respect thereto, upon exercise of the Warrants, the Warrant Shares will be
freely tradable on the Principal Market. Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company for purposes of
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated, nor will
the Company take any action or steps that would cause the offering of the
Securities to be integrated with other offerings. Except as disclosed in the SEC
Reports, the Company has not, in the 12 months preceding the date hereof,
received notice from the Principal Market on which the Common Stock is or has
been listed or quoted to the effect that the Company is not in compliance with
the listing or maintenance requirements of the Principal Market. The Company is,
and has no reason to believe that it will not in the foreseeable future

 

4



--------------------------------------------------------------------------------

continue to be, in compliance with all such listing and maintenance
requirements. The issuance and sale of the Securities hereunder does not
contravene the rules and regulations of the Principal Market and no stockholder
approval is required for the Company to fulfill its obligations under the
Transaction Documents. The Common Stock is currently listed on the Principal
Market.

 

(c) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the 1933 Act and the Securities Exchange Act of
1934, as amended (the “1934 Act”), including pursuant to Section 13(a) or 15(d)
thereof, for the two (2) years preceding the date hereof (the foregoing
materials being collectively referred to herein as the “SEC Reports”) on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension. As of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the 1933 Act and the 1934 Act and the rules and regulations
of the SEC promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Registration Statement and any prospectus included therein,
including the Prospectus and the Prospectus Supplement, complied in all material
respects with the requirements of the 1933 Act and the 1934 Act and the rules
and regulations of the SEC promulgated thereunder, and none of such Registration
Statement or any such prospectus, including the Prospectus and the Prospectus
Supplement, contain or contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the case of any prospectus in the light
of the circumstances under which they were made, not misleading. The Company is
in compliance with the Sarbanes-Oxley Act of 2002, and the rules and regulations
promulgated thereunder by all government and regulatory authorities and
agencies, except as could not reasonably be expected to have a Material Adverse
Effect. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto, and fairly present in all material
respects the financial position of the Company as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.

 

(d) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports: (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or that could result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the SEC,

 

5



--------------------------------------------------------------------------------

(iii) the Company has not altered its method of accounting or the identity of
its auditors, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company stock option and
purchase plans. “Affiliate” means any Person that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with a Person, as such terms are used in and construed under Rule
144. “Rule 144” means Rule 144 promulgated by the SEC pursuant to the 1933 Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

(e) Litigation. Neither the Company, nor any director or officer thereof, is or
has been the subject of any action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty, or any criminal statute during the term of such director or
officer’s tenure with the Company, nor, to the knowledge of the Company, prior
to such tenure that is of a nature that would be required to be disclosed in the
Company’s SEC Reports pursuant to Item 103 of Regulation S-K with regard to the
Company or Item 401 of Regulation S-K with regard to the Company’s officer’s or
directors. There has not been, and to the knowledge of the Company, there is not
pending or contemplated, any investigation by the SEC involving the Company. The
SEC has not issued any stop order or other order suspending the effectiveness of
any registration statement filed by the Company under the 1934 Act or the 1933
Act.

 

(f) Disclosure. The Company confirms that neither it nor any other Person acting
on its behalf has provided the Purchaser or its agents or counsel with any
information that the Company believes constitutes, material nonpublic
information. The Company understands and confirms that the Purchaser will rely
on the foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to the Purchaser regarding the Company, its
business and the transactions contemplated hereby, furnished by or on behalf of
the Company are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.

 

(g) Disclosure of Transactions and Other Material Information. The Company
shall, on or before 9:30 a.m., New York City Time, on the Trading Day following
the date hereof, issue a press release disclosing all material terms of the
transactions contemplated hereby and complying with applicable SEC rules. On or
before 5:00 p.m., New York City Time, on the first business day following the
execution and delivery of this Agreement, the Company shall file a Current
Report on Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act, and attaching the
form of this Agreement and the Warrant as exhibits to such filing (including all
attachments, the “8-K Filing”). The Company shall not, and shall cause each of
its officers, directors, employees and agents, not to, provide the Purchaser
with any material, nonpublic information regarding the

 

6



--------------------------------------------------------------------------------

Company from and after the filing of the press release referred to in the first
sentence of this Section without the express written consent of the Purchaser.
Subject to the foregoing, neither the Company nor the Purchaser shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby nor shall the Company disclose the name of the Purchaser in
any filing, announcement, release or otherwise without the Purchaser’s consent;
provided, however, that the Company shall be entitled, without the prior
approval of the Purchaser, to make any press release or other public disclosure
with respect to such transactions (i) in substantial conformity with the 8-K
Filing and contemporaneously therewith and (ii) as is required by applicable law
and regulations, including the applicable rules and regulations of the Principal
Market.

 

(h) Additional Issuances of Securities. From the date hereof through the 30 day
anniversary of the date hereof, the Company will not, directly or indirectly,
except pursuant to its existing 10b5-1 plans, employee and director stock and
stock option plans (provided that the Company shall not permit during such
period the establishment of any Rule 10b5-1 plan pursuant to which shares would
be sold during such period), and the existing direct stock purchase plan, offer,
sell, grant any option to purchase, or otherwise dispose of (or announce any
offer, sale, grant or any option to purchase or other disposition of) any of its
equity or equity equivalent securities, including without limitation any debt,
preferred stock or other instrument or security that is, at any time during its
life and under any circumstances, convertible into or exchangeable or
exercisable for shares of Common Stock or Options or Convertible Securities.
From the date hereof through the 45 day anniversary of the date hereof, the
Company will not, directly or indirectly, except pursuant to its existing 10b5-1
plans, employee and director stock and stock option plans (provided that the
Company shall not permit during such period the establishment of any Rule 10b5-1
plan pursuant to which shares would be sold during such period), and the
existing direct stock purchase plan, offer, sell, grant any option to purchase,
or otherwise dispose of (or announce any offer, sale, grant or any option to
purchase or other disposition of) any of its equity or equity equivalent
securities, including without limitation any debt, preferred stock or other
instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for shares of
Common Stock or Options or Convertible Securities, at a price less than $7.25
per share. “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities. “Convertible
Securities” means any stock or securities (other than Options) convertible into
or exercisable or exchangeable for shares of Common Stock.

 

(i) Acknowledgement Regarding Purchasers’ Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Article IV, Section (a) hereof), it is understood and agreed by the Company
(i) that none of the Purchasers have been asked to agree, nor has any Purchaser
agreed, to desist from purchasing or selling, long and/or short, securities of
the Company, or “derivative” securities based on securities issued by the
Company or to hold the Securities for any specified term; (ii) that past or
future open market or other transactions by any Purchaser, including Short
Sales, and specifically including, without limitation, Short Sales or
“derivative” transactions, before or after the closing of this or future private
placement

 

7



--------------------------------------------------------------------------------

transactions, may negatively impact the market price of the Company’s
publicly-traded securities; (iii) that any Purchaser, and counter parties in
“derivative” transactions to which any the Purchaser is a party, directly or
indirectly, presently may have a “short” position in the Common Stock, and
(iv) that the Purchaser shall not be deemed to have any affiliation with or
control over any arm’s length counter-party in any “derivative” transaction. The
Company further understands and acknowledges that (a) one or more Purchasers may
engage in hedging activities at various times during the period that the
Securities are outstanding, and (b) such hedging activities (if any) could
reduce the value of the existing stockholders’ equity interests in the Company
at and after the time that the hedging activities are being conducted. The
Company acknowledges that such aforementioned hedging activities do not
constitute a breach of any of the Transaction Documents.

 

(j) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities (other than for the placement
agent’s placement of the Securities), or (iii) paid or agreed to pay to any
person any compensation for soliciting another to purchase any other securities
of the Company.

 

ARTICLE IV.

COVENANTS OF THE PARTIES

 

(a) Short Sales and Confidentiality. The Purchaser severally and not jointly
with the other Purchasers covenants that neither it nor any affiliates acting on
its behalf or pursuant to any understanding with it will execute any Short Sales
during the period after the Discussion Time and ending at the time that the
transactions contemplated by this Agreement are first publicly announced as
described in Article III, Section (g). The Purchaser, severally and not jointly
with the other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company as
described in Article III, Section (g), the Purchaser will maintain, the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, no Purchaser makes any representation, warranty
or covenant hereby that it will not engage in Short Sales in the securities of
the Company after the time that the transactions contemplated by this Agreement
are first publicly announced as described in Article III, Section (g).
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of the Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of the Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Securities covered by
this Agreement.

 

8



--------------------------------------------------------------------------------

ARTICLE V.

MISCELLANEOUS

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the State of New York for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 

(c) Entire Agreement; Amendments. This Agreement supersedes all other prior oral
or written agreements between the Purchaser, the Company, their affiliates and
Persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Purchaser makes any representation, warranty, covenant or
undertaking with respect to such matters. Neither this Agreement nor any
provisions hereof may be amended other than by an instrument in writing signed
by the Company and the Purchaser. . No provision hereof may be waived other than
by an instrument in writing signed by the party against whom enforcement is
sought.

 

(d) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing

 

9



--------------------------------------------------------------------------------

and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

 

If to the Company:

 

Hollis-Eden Pharmaceuticals, Inc.

4435 Eastgate Mall, Suite 400

San Diego, CA 92121

Attention: Daniel Burgess, C.F.O., and

Eric J. Loumeau, V.P. and General Counsel

Tel: (858) 587-9333

Fax: (858) 558-6470

 

With a copy to:

 

Cooley Godward LLP

4401 Eastgate Mall

San Diego, CA 92121

Attention: Thomas A. Coll, Esq.

Tel: (858) 550-6013

Fax: (858) 550-6420

 

If to the Purchaser, to its address and facsimile number set forth on the
signature page.

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

(e) Successors and Assigns. The Company shall not assign this Agreement or any
rights or obligations hereunder (including by merger or consolidation) without
the prior written consent of the Purchaser. The Purchaser shall not assign this
Agreement or any rights or obligations hereunder (including by merger or
consolidation) without the prior written consent of the Company.

 

10



--------------------------------------------------------------------------------

(f) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

(g) Survival. The representations, warranties, agreements and covenants of the
Company and the Purchaser contained herein shall survive the delivery and
exercise of Securities, as applicable.

 

(h) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(i) Indemnification. (i) In consideration of the Purchaser’s execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless the
Purchaser and each of its partners, members, officers, directors and employees
and, each person, if any, who controls the Purchasers (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to
(a) any misrepresentation or breach of any representation or warranty made by
the Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any material breach of any
covenant, agreement or obligation of the Company contained in the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or (c) any cause of action, suit or claim brought or made against such
Indemnitee by a non-governmental third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from the execution, delivery, performance or enforcement of the
Transaction Documents other than as a result of the gross negligence or willful
misconduct of the Purchaser. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

 

(ii) Promptly after receipt by an Indemnitee under this Section of notice of the
commencement of any action or proceeding (including any governmental action or
proceeding) involving an Indemnified Liability, such Indemnitee shall, if a
claim for indemnification in respect thereof is to be made against any
indemnifying party under this Section, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying

 

11



--------------------------------------------------------------------------------

party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnitee; provided,
however, that an Indemnitee shall have the right to retain its own counsel at
its own expense. The Indemnitee shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or
Indemnified Liabilities by the indemnifying party and shall furnish to the
indemnifying party all information reasonably available to the Indemnitee that
relates to such action or Indemnified Liabilities. The indemnifying party shall
keep the Indemnitee fully apprised at all times as to the status of the defense
or any settlement negotiations with respect thereto. No indemnifying party shall
be liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the prior written consent of the Indemnitee, consent to entry of
any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnitee of a release from all liability in respect to such
Indemnified Liabilities or litigation. Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnitee with respect to all third parties, firms or corporations relating to
the matter for which indemnification has been made. The failure to deliver
written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnitee under this Section, except to the extent that the
indemnifying party is prejudiced in its ability to defend such action.

 

(iii) The indemnification required by this Section shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Liabilities are incurred.

 

(iv) The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnitee against the indemnifying
party or others, and (ii) any liabilities the indemnifying party may be subject
to pursuant to the law.

 

********************

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

HOLLIS-EDEN PHARMACEUTICALS, INC.

By:

        

Name: Eric J. Loumeau

   

Title: Vice President, General Counsel

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

13



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO HEPH STOCK PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Stock Purchase Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Purchaser:
______________________________________________________________________

Signature of Authorized Signatory of Purchaser:
_______________________________________________

Name of Authorized Signatory:
_____________________________________________________________

Title of Authorized Signatory:
______________________________________________________________

Email Address of Purchaser:
_______________________________________________________________

 

Address for Notice of Purchaser:

 

DWAC Instructions:

 

 

Subscription Amount:

Shares:

Warrant Shares:

 

[SIGNATURE PAGES CONTINUE]

 

14